

UNOVA, INC.
 
2001 STOCK INCENTIVE PLAN
 
SECTION 1: Purpose; Definitions
 
The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers and other employees and to provide
the Company and its Subsidiaries with a stock plan providing incentives directly
linked to the profitability of the Company's businesses and increases in
shareholder value.


For purposes of the Plan, the following terms are defined as set forth below:



a.  
"Award" means a Stock Appreciation Right, Stock Option, or Restricted Stock.

 

b.  
"Board" means the Board of Directors of the Company.

 

c.  
"Change of Control" and "Change of Control Price" have the meanings set forth in
Sections 8(b) and 8(c), respectively.

 

d.  
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

e.  
"Commission" means the Securities and Exchange Commission or any successor
agency.

 

f.  
"Committee" means the Committee referred to in Section 2.

 

g.  
"Common Stock" means common stock, par value $.01 per share, of the Company.

 

h.  
"Company" means UNOVA, Inc., a Delaware corporation.

 

i.  
"Covered Employee" means a participant designated prior to the grant of
Restricted Stock by the Committee who is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which Restricted
Stock is expected to be taxable to such participant.

 

j.  
"Disability" means permanent and total disability as determined for purposes of
the Company's Long Term Disability Plan for the staff of the Company's corporate
headquarters.

 

k.  
"Early Retirement" means retirement from employment with the Company or a
Subsidiary in circumstances in which the employee would be entitled to receive
retirement benefits under the pension plan of the Company or a Subsidiary under
which such employee is covered.

 

l.  
"Eligible Individuals" means officers or other employees of the Company or any
of its Subsidiaries and prospective employees who have accepted offers of
employment from the Company or its Subsidiaries who are or will be responsible
for or contribute to the management, growth or profitability of the business of
the Company or its Subsidiaries.

 

m.  
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 


--------------------------------------------------------------------------------





 

n.  
"Fair Market Value" means, as of any given date, the average of the highest and
lowest per share sales prices for the Common Stock during normal business hours
on the New York Stock Exchange for such date, or if the Common Stock is not
traded on the New York Stock Exchange on such date, then on the next preceding
date on which the Common Stock was traded, all as reported by such source as the
Committee may select, or, if the Common Stock is not listed on the New York
Stock Exchange, on any other national securities exchange on which the Common
Stock is listed or on NASDAQ.

 

o.  
"Incentive Stock Option" means any Stock Option designated as, and intended to
qualify as, an "incentive stock option" within the meaning of Section 422 of the
Code.

 

p.  
"Non-Qualified Stock Option" means any Stock Option that is not an Incentive
Stock Option.

 

q.  
"Normal Retirement" means retirement from active employment with the Company or
a Subsidiary at or after age 65.

 

r.  
"Performance Goals" means the performance goals established by the Committee in
connection with the grant of Restricted Stock. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: business operating
profit ("BOP"), cash flow ("CF"), cash value added ("CVA"), revenue growth
("RG"), return on assets ("ROA"), return on capital ("ROC"), return on capital
utilized ("ROCU"), return on equity ("ROE"), return on revenue ("ROR") or return
on tangible equity ("ROTE") of the Company or of any business unit thereof
within which the participant is primarily employed, or that are based on the
attainment of specified levels of Basic Earnings per Share ("BEPS") or Diluted
Earnings per Share ("DEPS") of the Company or that are based, in whole or in
part, on a level or levels of increase in the Fair Market Value of the Stock,
and that are intended to qualify under Section 162(m)(4)(c) of the Code, and
(ii) such Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m) of the Code and related regulations. For purposes
of the Plan, BOP, CF, CVA, RG, ROA, ROC, ROR, ROCU, ROE, ROTE, BEPS and DEPS
shall have the meanings set forth in Annex A hereto.

 

s.  
"Plan" means the UNOVA, Inc. 2001 Stock Incentive Plan, as set forth herein and
as hereinafter amended from time to time.

 

t.  
"Qualified Performance-Based Award" means an Award of Restricted Stock
designated as such by the Committee at the time of grant, based upon a
determination that (i) the recipient is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which the Company
would expect to be able to claim a tax deduction with respect to such Restricted
Stock and (ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption.

 

u.  
"Restricted Stock" means an Award granted under Section 7.

 

v.  
"Retirement" means Normal or Early Retirement.

 

w.  
"Rule 16b-3" means Rule 16b-3 as promulgated by the Commission under Section
16(b) of the Exchange Act, as amended from time to time.

 

x.  
"Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

 

y.  
"Stock Appreciation Right" means an Award granted under Section 6.

 


--------------------------------------------------------------------------------





 

z.  
"Stock Option" means an Award granted under Section 5.

 

aa.  
"Subsidiary" means any corporation, partnership, joint venture or other entity
during any period in which at least a majority voting interest in such entity is
owned, directly or indirectly, by the Company or any successor to the Company.

 

bb.  
"Termination of Employment" means the termination of the participant's
employment with the Company and any of its Subsidiaries. A participant employed
by a Subsidiary shall also be deemed to incur a Termination of Employment if the
Subsidiary ceases to be such a Subsidiary, and the participant does not
immediately thereafter become an employee of the Company or another Subsidiary.
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and its Subsidiaries shall not be
considered Terminations of Employment. If so determined by the Committee, a
participant shall be deemed not to have incurred a Termination of Employment if
the participant enters into a contract with the Company or a subsidiary
providing for the rendering by the participant of consulting services to the
Company or such subsidiary on terms approved by the Committee; however,
Termination of Employment of the participant shall occur when such contract
ceases to be in effect.

 
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.


SECTION 2: Administration


The Plan shall be administered by the Compensation Committee or such other
committee of the Board as the Board may from time to time designate (the
"Committee"), which shall be composed of not less than two directors, and shall
be appointed by and serve at the pleasure of the Board.


The Committee shall have plenary authority to grant Awards pursuant to the terms
of the Plan to Eligible Individuals.


Among other things, the Committee shall have the authority, subject to its power
to delegate its authority as described below and subject to the other terms of
the Plan:


(a)  To select the Eligible Individuals to whom Awards may from time to time be
granted;


(b)  To determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, and Restricted Stock or
any combination thereof are to be granted hereunder;


(c)  To determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


(d)  To determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 5(a)), any
vesting condition, restriction or limitation (which may be related to the
performance of the participant, the Company or any Subsidiary) and any vesting
acceleration or forfeiture waiver regarding any Award and the shares of Common
Stock relating thereto, based on such factors as the Committee shall determine;


--------------------------------------------------------------------------------





(e)  To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, including but not limited to Performance Goals;
provided, however, that the Committee may not adjust upwards the amount payable
with respect to a Qualified Performance-Based Award or waive or alter the
Performance Goals associated therewith or cause such Restricted Stock to vest
earlier than permitted by Section 7(c)(vii):


(f)  To determine to what extent and under what circumstances Common Stock and
other amounts payable with respect to an Award shall be deferred; and


(g)  To determine under what circumstances an Award may be settled in cash or
Common Stock under Sections 5(j) and 6(b)(ii).


The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.


The Committee may act only by a majority of its members then in office, except
that the Committee may, except to the extent prohibited by applicable law or
regulation or the applicable rules of a stock exchange, allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it; provided that no such delegation may be made that would
cause Awards or other transactions under the Plan to cease to be exempt from
Section 16(b) of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption. Any such allocation or delegation may be revoked by
the Committee at any time.


Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan participants.


Any authority granted to the Committee may also be exercised by the full Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Exchange Act or
cause an Award designated as a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.


SECTION 3: Common Stock Subject to Plan


The maximum number of shares of Common Stock that may be issued to participants
and their beneficiaries under the Plan shall be one million (1,000,000). No
participant may be granted Awards covering in excess of 250,000 shares of Common
Stock in any calendar year during which the Plan is in existence. Shares subject
to an Award under the Plan may be authorized and unissued shares or may be
treasury shares. No more than 30 percent of the shares of Common Stock available
for grant under the Plan as of the first day of any calendar year in which the
Plan is in effect shall be utilized in that fiscal year for the grant of Awards
in the form of Restricted Stock.


--------------------------------------------------------------------------------





If any Award is forfeited, or if any Stock Option (and related Stock
Appreciation Right, if any) terminates, expires or lapses without being
exercised, or if any Stock Appreciation Right is exercised for cash, shares of
Common Stock subject to such Awards shall again be available for distribution in
connection with Awards under the Plan. If the option price of any Stock Option
granted under the Plan is satisfied by delivering shares of Common Stock to the
Company (by either actual delivery or by attestation), only the number of shares
of Common Stock issued net of the shares of Common Stock delivered or attested
to shall be deemed issued for purposes of determining the maximum number of
shares of Common Stock available for issuance under the Plan. To the extent any
shares of Common Stock subject to an Award are not delivered to a participant
because such shares are used to satisfy an applicable tax-withholding
obligation, such shares shall not be deemed to have been issued for purposes of
determining the maximum number of shares of Common Stock available for issuance
under the Plan.


In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, and the maximum limitation upon Stock Options and
Stock Appreciation Rights to be granted to any participant, in the number, kind
and option price of shares subject to outstanding Stock Options and Stock
Appreciation Rights, in the number and kind of shares subject to other
outstanding Awards granted under the Plan and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.


SECTION 4: Eligibility


Awards may be granted under the Plan to Eligible Individuals. No grant shall be
made under this Plan to a director who is not an officer or a salaried employee
of the Company or its Subsidiaries.


SECTION 5: Stock Options


Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.


The Committee shall have the authority to grant any optionee Incentive Stock
Options, Non-Qualified Stock Options or both types of Stock Options (in each
case with or without Stock Appreciation Rights); provided, however, that grants
hereunder are subject to the aggregate limit on grants to individual
participants set forth in Section 3. Incentive Stock Options may be granted only
to employees of the Company and its subsidiaries or parent corporation (within
the meaning of Section 424(f) of the Code). To the extent that any Stock Option
is not designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option on or subsequent to its grant date, it
shall constitute a Non-Qualified Stock Option.




--------------------------------------------------------------------------------



Stock Options shall be evidenced by option agreements, the terms and provisions
of which may differ. An option agreement shall indicate on its face whether it
is intended to be an agreement for an Incentive Stock Option or a Non-Qualified
Stock Option. The grant of a Stock Option shall occur on the date the Committee
(or any other person to whom such power has been delegated by the Committee)
selects an Eligible Individual to receive a grant of a Stock Option, determines
the number of shares of Common Stock to be subject to such Stock Option to be
granted to such Eligible Individual and specifies the terms and provisions of
the Stock Option. The Company shall notify an Eligible Individual of any grant
of a Stock Option, and a written option agreement or agreements shall be duly
executed and delivered by the Company to the participant. Such agreement or
agreements shall become effective upon execution by the Company and the Eligible
Individual.


Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:


(a)  Option Price. The option price per share of Common Stock purchasable under
a Stock Option shall be determined by the Committee and set forth in the option
agreement, and shall not be less than the Fair Market Value of the Common Stock
subject to the Stock Option on the date of grant.


(b)  Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall be exercisable more than 10 years after the
date the Stock Option is granted.


(c)  Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Stock Option.


(d)  Method of Exercise; Issuance of Stock. Subject to the provisions of this
Section 5, Stock Options may be exercised, in whole or in part, at any time
during the option term by giving written notice of exercise to the Company
specifying the number of shares of Common Stock subject to the Stock Option to
be purchased.


Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Company may accept. If
approved by the Committee, payment, in full or in part, may also be made in the
form of unrestricted Common Stock (by delivery of such shares or by attestation
based on the Fair Market Value of the Common Stock on the date the Stock Option
is exercised) already owned by the optionee for at least six months or purchased
on the open market; provided, however, that, in the case of an Incentive Stock
Option, the right to make a payment in the form of already owned shares of
Common Stock may be authorized only at the time the Stock Option is granted.


If approved by the Committee, payment in full or in part may also be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms.




--------------------------------------------------------------------------------



No shares of Common Stock shall be issued until full payment therefor has been
made. Except as otherwise provided in Section 5(l) below, an optionee shall have
all of the rights of a shareholder of the Company holding the class or series of
Common Stock that is subject to such Stock Option (including, if applicable, the
right to vote the shares and the right to receive dividends), when the optionee
has given written notice of exercise, has paid in full for such shares and, if
requested, has given the representation described in Section 11(a).


(e)  Nontransferability of Stock Options. No Stock Options may be transferred
other than by will or by operation of the laws of descent and distribution. In
addition, the optionee may transfer any or all Non-Qualified Stock Options
granted under this Plan by way of gift to any family member; provided that any
such transferee shall agree in writing with the optionee and the Company, as a
condition to such transfer, to be bound by the provisions of all agreements and
other instruments, including without limitation, the underlying plans under
which such Stock Options were granted, and shall agree in writing to such other
terms as the Company may reasonably require to assure compliance with applicable
federal and state securities and other laws. For purposes of the preceding
sentence, "family member" shall include any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationship, any person sharing the
optionee's household (other than a tenant or employee), a trust in which these
persons have more than 50 percent of the beneficial interest, a foundation in
which these persons (or the optionee) control the management of assets, and any
other entity in which these persons (or the optionee) own more than 50 percent
of the voting interests. All Stock Options shall be exercisable, subject to the
terms of this Plan, only by the optionee, the guardian or legal representative
of the optionee, or any person to whom such option is transferred pursuant to
this paragraph, it being understood that the term "holder" and "optionee"
include such guardian, legal representative and other transferee.


(f)  Termination by Death. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment by reason of death, any Stock Option
held by such optionee may thereafter be exercised, to the extent then
exercisable, or on such accelerated basis as the Committee may determine, for a
period of one year (or such other period as the Committee may specify in the
option agreement) from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter.


(g)  Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an optionee incurs a Termination of Employment by reason of
Disability, any Stock Option held by such optionee may thereafter be exercised
by the optionee, to the extent it was exercisable at the time of termination, or
on such accelerated basis as the Committee may determine, for a period of three
years (or such other period as the Committee may specify in the option
agreement) from the date of such Termination of Employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that if the optionee dies within such period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of Termination of Employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.


--------------------------------------------------------------------------------





(h)  Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if an optionee incurs a Termination of Employment by reason of
Retirement, any Stock Option held by such optionee may thereafter be exercised
by the optionee, to the extent it was exercisable at the time of such
Retirement, or on such accelerated basis as the Committee may determine, until
the expiration of the stated term of such Stock Option; provided, however, that
if the optionee dies within such period any unexercised Stock Option held by
such optionee shall, notwithstanding the expiration of such period, continue to
be exercisable to the extent to which it was exercisable at the time of death
for a period of 12 months from the date of such death or until the expiration of
the stated term of such Stock Option, whichever period is the shorter. In the
event of Termination of Employment by reason of Retirement, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Non-Qualified Stock Option.


(i)  Other Termination. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for any reason other than death,
Disability, or Retirement, any Stock Option held by such optionee, to the extent
then exercisable, or on such accelerated basis as the Committee may determine,
may be exercised for the lesser of three months from the date of such
Termination of Employment or the balance of such Stock Option; provided,
however, that if the optionee dies within such three-month period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such three-month period, continue to be exercisable to the extent
to which it was exercisable at the time of death for a period of 12 months from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. If an Incentive Stock Option is
exercised after the expiration of the post-termination exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Non-Qualified Stock Option.


(j)  Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or part of the portion of the shares of
Common Stock for which a Stock Option is being exercised by paying the optionee
an amount, in cash or Common Stock, equal to the excess of the Fair Market Value
of the Common Stock over the option price times the number of shares of Common
Stock for which the Option is being exercised on the effective date of such
cash-out.


(k)  Change of Control Cash-Out. Notwithstanding any other provision of the
Plan, during the 60-day period from and after a Change of Control (the "Exercise
Period"), if the Committee shall determine at the time of grant or thereafter,
an optionee shall have the right, whether or not the Stock Option is fully
exercisable and in lieu of the payment of the option price for the shares of
Common Stock being purchased under the Stock Option and by giving notice to the
Company, to elect (within the Exercise Period) to surrender all or part of the
Stock Option to the Company and to receive cash, within 30 days of such
election, in an amount equal to the amount by which the Change of Control Price
per share of Common Stock on the date of such election shall exceed the exercise
price per share of Common Stock under the Stock Option (the "Spread") multiplied
by the number of shares of Common Stock granted under the Stock Option as to
which the right granted under this Section 5(k) shall have been exercised.
Notwithstanding the foregoing, if any right granted pursuant to this Section
5(k) would make a Change of Control transaction ineligible for
pooling-of-interests accounting under APB No. 16 that but for the nature of such
grant would otherwise be eligible for such accounting treatment, the Committee
shall have the ability to substitute for the cash payable pursuant to such right
Common Stock with a Fair Market Value (as of the date of delivery of such stock)
equal to the cash that would otherwise be payable hereunder or, if necessary to
preserve such accounting treatment, otherwise modify or eliminate such right.


--------------------------------------------------------------------------------





(l)  Deferral of Option Shares. The Committee may from time to time establish
procedures pursuant to which an optionee may elect to defer, until a time or
times later than the exercise of an Option, receipt of all or a portion of the
shares of Common Stock subject to such Option and/or to receive cash at such
later time or times in lieu of such deferred shares, all on such terms and
conditions as the Committee shall determine. If any such deferrals are
permitted, then notwithstanding Section 5(d) above, an optionee who elects such
deferral shall not have any rights as a stockholder with respect to such
deferred shares unless and until shares are actually delivered to the optionee
with respect thereto, except to the extent otherwise determined by the
Committee.


SECTION 6: Stock Appreciation Rights


(a)  Grant and Exercise. Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan. In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of grant of such Stock Option. In the case of an Incentive Stock Option,
such rights may be granted only at the time of grant of such Stock Option. A
Stock Appreciation Right shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option.


A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 6(b) by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee. Upon such exercise
and surrender, the optionee shall be entitled to receive an amount determined in
the manner prescribed in Section 6(b). Stock Options which have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.


(b)  Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions as shall be determined by the Committee, including the
following:


(i)  Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate are exercisable in
accordance with the provisions of Section 5 and this Section 6.


(ii)  Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash, shares of Common Stock or both, in value
equal to the excess of the Fair Market Value of one share of Common Stock over
the option price per share specified in the related Stock Option multiplied by
the number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee having the right to determine the form of
payment.


(iii)  Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Stock Option in accordance with Section 5(e).


(iv)  Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 on
the number of shares of Common Stock to be issued under the Plan, but only to
the extent of the number of shares covered by the Stock Appreciation Right at
the time of exercise based on the value of the Stock Appreciation Right at such
time.


SECTION 7: Restricted Stock


--------------------------------------------------------------------------------





(a)  Administration. Shares of Restricted Stock may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Individuals to whom and the time or times at which grants
of Restricted Stock will be awarded, the number of shares to be awarded to any
Eligible Individual, the conditions for vesting, the time or times within which
such Awards may be subject to forfeiture and any other terms and conditions of
the Awards, in addition to those contained in Section 7(c).


(b)  Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such Eligible Individual and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Award, substantially
in the following form:


"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
UNOVA, Inc. 2001 Stock Incentive Plan and a Restricted Stock Agreement. Copies
of such Plan and Agreement are on file at the offices of UNOVA, Inc., 21900
Burbank Boulevard, Woodland Hills, California 91367."
 
The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
 

(c)  
Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:



(i)  The Committee may, prior to or at the time of grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award, in which event it shall
condition the grant or vesting, as applicable, of such Restricted Stock upon the
attainment of Performance Goals. If the Committee does not designate an Award of
Restricted Stock as a Qualified Performance-Based Award, it may also condition
the grant or vesting thereof upon the attainment of Performance Goals.
Regardless of whether an Award of Restricted Stock is a Qualified
Performance-Based Award, the Committee may also condition the grant or vesting
thereof upon the continued service of the participant. The conditions for grant
or vesting and the other provisions of Restricted Stock Awards (including
without limitation any applicable Performance Goals) need not be the same with
respect to each recipient. The Committee may at any time, in its sole
discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions; provided, however, that in the case of Restricted Stock that is a
Qualified Performance-Based Award, the applicable Performance Goals have been
satisfied.


(ii)  Subject to the provisions of the Plan and the Restricted Stock Agreement
referred to in Section 7(c)(vi), during the period, if any, set by the
Committee, commencing with the date of such Award for which such participant's
continued service is required (the "Restriction Period"), and until the later of
(i) the expiration of the Restriction Period and (ii) the date the applicable
Performance Goals (if any) are satisfied, the participant shall not be permitted
to sell, assign, transfer, pledge or otherwise encumber shares of Restricted
Stock; provided that the foregoing shall not prevent a participant from pledging
Restricted Stock as security for a loan, the sole purpose of which is to provide
funds to pay the option price for Stock Options.


--------------------------------------------------------------------------------





(iii)  Except as provided in this paragraph (iii) and Sections 7(c)(i) and
7(c)(ii) and the Restricted Stock Agreement, the participant shall have, with
respect to the shares of Restricted Stock, all of the rights of a stockholder of
the Company holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the shares and
the right to receive any cash dividends. If so determined by the Committee in
the applicable Restricted Stock Agreement, (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted Stock Award shall
be automatically deferred and reinvested in additional Restricted Stock, held
subject to the vesting of the underlying Restricted Stock, or held subject to
meeting Performance Goals applicable only to dividends, and (B) dividends
payable in Common Stock shall be paid in the form of Restricted Stock of the
same class as the Common Stock with which such dividend was paid, held subject
to the vesting of the underlying Restricted Stock, or held subject to meeting
Performance Goals applicable only to dividends.


(iv)  Except to the extent otherwise provided in the applicable Restricted Stock
Agreement or Section 7(c)(i), 7(c)(ii), 7(c)(v) or 8(a)(ii), upon a
participant's Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares
still subject to restriction shall be forfeited by the participant.


(v) Except to the extent otherwise provided in Section 8(a)(ii), in the event
that a participant retires or such participant's employment is involuntarily
terminated, the Committee shall have the discretion to waive, in whole or in
part, any or all remaining restrictions (other than, in the case of Restricted
Stock with respect to which a participant is a Covered Employee, satisfaction of
the applicable Performance Goals unless the participant's employment is
terminated by reason of death or Disability) with respect to any or all of such
participant's shares of Restricted Stock.


(vi)  If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the participant
upon surrender of the legended certificates.


(vii)  Each Award shall be confirmed by, and be subject to, the terms of a
Restricted Stock Agreement.


(viii)  Notwithstanding the foregoing, but subject to the provisions of Section
8 hereof, no Award in the form of Restricted Stock, the vesting of which is
conditioned only upon the continued service of the participant, shall vest
earlier than the first, second and third anniversaries of the date of grant
thereof, on each of which dates a maximum of one-third of the shares of Common
Stock subject to the Award may vest, and no award in the form of Restricted
Stock, the vesting of which is conditioned upon the attainment of a specified
Performance Goal or Goals, shall vest earlier than the first anniversary of the
date of grant thereof.


SECTION 8: Change of Control Provisions


(a)  Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change of Control:


(i)  Any Stock Options and Stock Appreciation Rights outstanding as of the date
such Change of Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant.


--------------------------------------------------------------------------------





(ii)  The restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.


(iii)  The Committee may also make additional adjustments and/or settlements of
outstanding Awards as it deems appropriate and consistent with the Plan’s
purposes.


(b)  Definition of Change of Control. For purposes of the Plan, a "Change of
Control" shall mean the happening of any of the following events:


(i)  An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (1) Any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) Any acquisition by the Company, (3) Any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) Any
acquisition pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this Section 8(b); or


(ii) Individuals who, as of the effective date of the Plan, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a member of the
Board subsequent to such effective date of the Plan, whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or


(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
("Business Combination"); excluding, however, such a Business Combination
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination will beneficially own, directly or indirectly, more than
60% of, respectively, the outstanding shares of common stock, and the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company or such corporation resulting from such
Business Combination) will beneficially own, directly or indirectly, 30% or more
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed with
respect to the Company prior to the Business Combination and (3) at least a
majority of the members of the board of directors of the


--------------------------------------------------------------------------------



corporation resulting from such Business Combination will have been members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or


(iv) The consummation of a complete liquidation or dissolution of the Company.


(c)  Change of Control Price. For purposes of the Plan, "Change of Control
Price" means the higher of (i) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange Composite Tape or other national exchange on which such shares are
listed or on NASDAQ during the 60-day period prior to and including the date of
a Change of Control or (ii) if the Change of Control is the result of a tender
or exchange offer or a Business Combination, the highest price of a share of
Stock paid in such tender or exchange offer or Business Combination; provided,
however, that in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, the Change of Control Price shall be
in all cases the Fair Market Value of the Stock on the date such Incentive Stock
Option or Stock Appreciation Right is exercised. To the extent that the
consideration paid in any such transaction described above consists all or in
part of securities or other noncash consideration, the value of such securities
or other noncash consideration shall be determined in the sole discretion of the
Board.


SECTION 9: Term, Amendment and Termination


The Plan will terminate on the tenth anniversary of the effective date of the
Plan. Under the Plan, Awards outstanding as of such date shall not be affected
or impaired by the termination of the Plan.


The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee under a Stock Option or a recipient of a Stock Appreciation Right, or
Restricted Stock Award, theretofore granted without the optionee's or
recipient's consent, except such an amendment made to comply with applicable
law, stock exchange rules or accounting rules. In addition, no such amendment
shall be made without the approval of the Company's stockholders to the extent
such approval is required by applicable law or stock exchange rules and no such
amendment may (1) increase, other than by operation of the antidilution clauses
contained in Section 3 of the Plan, the number of shares of Common Stock
available for the grant of Awards under the Plan or to alter the maximum number
of shares available for the grant of Awards in the form of Restricted Stock or
of Incentive Stock Options; (2) modify the criteria for eligibility to
participate in the Plan or the nature of the Awards which may be granted under
the Plan; (3) alter the provision requiring that all Stock Options be granted at
an exercise price not less than the Fair Market Value of the Common Stock on the
date of grant; (4) alter the provisions of the Plan which preclude the lowering
of the exercise price of Stock Options (other than pursuant to the antidilution
provisions contained in Section 3 of the Plan) or substituting for outstanding
options new options having a lower exercise price; and (5) alter the provisions
set forth in Section 7(c)(vii) of the Plan with respect to minimum vesting
schedules relating to Awards in the form of Restricted Stock.


The Committee may amend the terms of any Stock Option or other Award theretofore
granted, prospectively or retroactively, but no such amendment shall cause a
Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption or impair the rights of any holder without the holder's consent except
such an amendment made to cause the Plan or Award to comply with applicable law,
or regulation, stock exchange rules, or accounting rules; provided, however,
that such power of the Committee shall not extend to the reduction of the
exercise price of a previously granted Stock Option, except as provided in
Section 3 hereof, nor may the Committee substitute new Stock Options for
previously granted Stock Options having higher option prices.


--------------------------------------------------------------------------------





Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.


SECTION 10: Unfunded Status of Plan


It is presently intended that the Plan constitute an "unfunded" plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the "unfunded" status of the Plan.


SECTION 11: General Provisions


(a)  The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.


(i)  Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for shares of Common Stock under the Plan prior to fulfillment
of all of the following conditions:


(ii)  Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Common Stock;


(iii)  Any registration or other qualification of such shares of the Company
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification which the Committee shall, in its
absolute discretion upon the advice of counsel, deem necessary or advisable; and


(iv)  Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.


(b)  Nothing contained in the Plan shall prevent the Company or any Subsidiary
from adopting other or additional compensation arrangements for its employees.


(c)  The Plan shall not constitute a contract of employment, and adoption of the
Plan shall not confer upon any employee any right to continued employment, nor
shall it interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of any employee at any time.


--------------------------------------------------------------------------------





(d)  No later than the date as of which an amount first becomes includible in
the gross income of the participant for federal income tax purposes with respect
to any Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Withholding obligations may be settled with Common
Stock, including Common Stock that is part of the Award that gives rise to the
withholding requirement; provided, that not more than the legally required
minimum withholding may be settled with Common Stock. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.


(e)  The Committee shall establish such procedures as it deems appropriate for a
participant to designate a beneficiary to whom any amounts payable in the event
of the participant's death are to be paid or by whom any rights of the
participant, after the participant's death, may be exercised.


(f)  In the case of a grant of an Award to any employee of a Subsidiary of the
Company, the Company may, if the Committee so directs, issue or transfer the
shares of Common Stock, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the shares of Common Stock to
the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan. All shares of Common Stock
underlying Awards that are forfeited or canceled shall revert to the Company.


(g)  The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.


(h)  In the event an Award is granted to an Eligible Individual who is employed
or providing services outside the United States and who is not compensated from
a payroll maintained in the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan as they pertain to such individual
to comply with applicable foreign law.


SECTION 12: Effective Date of Plan


The Plan shall be effective as of the date it is approved by the shareholders of
the Company.





DEFINITIONS
Basic Earnings Per Share (BEPS)
Income available to common stockholders of the Company excluding the cumulative
effect on prior years of an accounting change net of income taxes and the after
tax charges that may result from the acquisition of research and development
associated with acquiring a business entity, a line of business, or a
technology, divided by the weighted-average number of common shares of the
Company outstanding during the applicable period. Shares issued during the
applicable period and shares reacquired during the applicable period shall be
weighted for the portion of the period that they were outstanding.


Business Operating Profit (BOP)
Total Sales less Total Cost of Sales less Marketing expense less General and
Administrative Expenses plus Other Income or minus Other Expense.


Capital
The sum of all interest-bearing debt, including debt with imputed interest, and
total equity.


Capital Charge Percentage
Represents the risk adjusted cost of capital charge expressed as a percentage
established for the Company and each business unit as determined by the Holt
Associates, Inc. model.


Capital Utilized
Total equity, plus Notes Payable, plus Current Portion of Long-Term Debt plus
Long-Term Debt, plus Advances from Corporate (less if net Advances are to
Corporate), less Investments in Consolidated Subsidiaries.


Cash Flow (CF)
The sum of Net Income plus depreciation and amortization.


Cash Value Added (CVA)
Gross Cash Flow minus the product of Gross Investment times Capital Charge
Percentage, plus any amounts borrowed from CVA Bank, less any amounts repaid to
the CVA Bank.


CVA Bank
ANNEX A
CVA Bank means, with respect to each approved project or approved acquisition, a
bookkeeping record of an account used to defer negative CVA generation to later
fiscal periods. All deferred negative CVA amounts will incur an annual capital
charge of the respective business unit. For purposes of this definition, an
"approved acquisition" shall be any acquisition of the stock or assets of
another entity which has been approved by the Company's Board of Directors, and
an "approved project" shall be one which has been designated as eligible for CVA
Bank treatment by the Compensation Committee during the first 90 days of the
fiscal year in which such deferral account is established.


Diluted Earnings Per Share (DEPS)
DEPS is computed in the same manner as BEPS; however, the weighted-average
number of common shares of the Company outstanding during the applicable period
is increased to include the number of additional common shares that would have
been outstanding if the dilutive potential common shares resulting from stock
options or other common stock equivalents had been issued.


Gross Cash Flow
Annual BOP plus depreciation, amortization, rental expense, and research and
development expense, less taxes paid, plus increases in or less decrease in
non-operating accrued other expenses, plus net decrease in pension asset, less
net increase in pension asset.


--------------------------------------------------------------------------------





Gross Investment
Average Capital Utilized plus accumulated depreciation, capitalization of
research and development expense for the most recent five fiscal years and
rental expense, less deferred tax assets, less pension assets, plus fixed asset
inflation adjustment, plus non-operating accrued other expenses.


Net Income
Net Income (Loss) shall include income (loss) from continuing operations before
provision for income taxes; provision for income taxes; income from discontinued
operations net of applicable income taxes; and effect on income from
extraordinary items net of applicable income taxes. Net income shall not include
the cumulative effect on prior years of an accounting change net of income taxes
and the after tax charges that may result from the acquisition of research and
development associated with acquiring a business entity, a line of business, or
a technology.


Net Revenue (NR)
Total net sales and service revenue after adjustments for all discounts,
returns, and allowances.


Return on Assets (ROA)
BOP divided by average assets (computed on a monthly basis).


Return on Capital (ROC)
Income before interest and taxes divided by average annual capital (computed on
a monthly basis).


Return on Capital Utilized (ROCU)
BOP divided by average Capital Utilized (computed on a monthly basis).


Return on Equity (ROE)
Net Income divided by beginning equity.


Return on Revenue (ROR)
BOP divided by total Net Revenue expressed as a percent.


Return on Tangible Equity (ROTE)
New Income divided by beginning tangible equity.


Revenue (RV)
Revenue as reported on the Company's annual financial statements.


Revenue Growth (RG)
The increase in revenue for the current fiscal year, expressed as a percent,
above a specified base line period.

